Citation Nr: 0622720	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  97-17 058A	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for schizophrenia 
prior to December 2, 2002. 

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability ( TDIU) prior to 
December 2, 2002.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from November 1967 to June 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, that denied a rating in excess of 70 percent for 
schizophrenia and also denied entitlement to a TDIU.  

In a December 2003 rating decision, the RO granted a 100 
percent schedular rating for schizophrenia for that portion 
of the appeal period beginning December 2, 2002.  Because the 
maximum benefit available for that portion of the appeal 
period has been granted, it need not be considered further in 
this decision.  A 100 percent schedular rating or entitlement 
to TDIU must be considered for the period prior to December 
2, 2002, however.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  

In August 2000, the Board remanded the case to the RO for 
additional development; however, that remand appeared under 
docket number 97-17 058A.  The earlier appeal also includes 
entitlement to TDIU, because a 100 percent schedular rating 
has been granted for the entire appeal period, the claim for 
TDIU is moot and will be dismissed.  


FINDINGS OF FACT

1.  During the appeal period prior to December 2, 2002, 
active psychotic manifestations were of such extent, 
severity, depth, persistence, or bizarreness as to produce 
total social and industrial inadaptability.  

2.  The veteran claim for TDIU was received at the RO on 
April 30, 1996.  

3.  There is no medical evidence of record dated between 
April 30, 1995, and April 30, 1996, from which an increase in 
severity of schizophrenia can be ascertained.  


CONCLUSION OF LAW

The criteria for a 100 percent schedular rating for 
schizophrenia are met for the period prior to December 2, 
2002.  38 U.S.C.A. §§ 1155, 5103, 5103a, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 
4.10, (2005); §§ 4.130, 4.132, Diagnostic Code 9203 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will undertake 
to obtain.  38 U.S.C.A. § 5103(a).  VA has also undertaken to 
tell claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b) (2005).  VA must tell a 
claimant the types of medical and lay evidence that the 
claimant could submit that is relevant to establishing 
disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claims for an increased rating for 
schizophrenia, including TDIU, for the earlier portion of the 
appeal period and of the evidence needed to assign an earlier 
effective date for a grant of a 100 percent schedular rating.  
VA provided a notice letter in February 2003 that informed 
the veteran of what evidence is needed to substantiate the 
claims, what evidence he was responsible for obtaining, and 
what evidence VA would undertake to obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims.  VA 
examination reports are associated with the claims files.  
All identified evidence has been accounted for to the extent 
possible.  38 U.S.C.A. § 5103A (b)-(d); see also 38 C.F.R. 
§ 3.159(c).  VA sent its first notice letter subsequent to 
the initial adverse decision, which would normally require a 
remand for compliance.  Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004).  In this case, all benefits have been 
granted, which overcomes the need for a remand to give notice 
of all rating criteria prior to the initial decision.  
Moreover, in Short Bear v. Nicholson, 19 Vet. App. 341, 
(2005), the United States Court of appeals for Veterans 
Claims (Court) determined that only VA's failure to point out 
what evidence is needed to substantiate the claim would be 
unfairly prejudicial to the veteran.  Because VA has pointed 
out what evidence is needed, no unfair prejudice has 
resulted.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, the Court 
held that the VA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this must include notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  In the present 
appeal, there is no possibility of unfair prejudice to the 
veteran because he has been informed of the basis on which a 
total disability rating and an effective date for that rating 
may be assigned.  Thus, no unfair prejudice will result from 
the Board's handling of the matter at this time.  

Increased Rating for Schizophrenia 

For the portion of the appeal period prior to December 2, 
2002, the veteran's paranoid schizophrenia is rated 70 
percent disabling under Diagnostic Code 9203.  The relevant 
inquiry then is whether there is any basis to assign either a 
higher schedular rating or TDIU for this period.  To add 
complexity to the case, both the rating criteria for 
schizophrenia and the criteria for awarding TDIU changed 
effective November 7, 1996.  The veteran had filed his claim 
for an increase in April 1996.  Other considerations are set 
forth below.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records. 38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

Under the prior general rating formula for psychotic 
disorders, a 100 percent schedular rating is warranted for 
paranoid schizophrenia where there are active psychotic 
manifestations of such extent, severity, depth, persistence, 
or bizarreness as to produce total social and industrial 
inadaptability.  A 70 percent schedular rating is warranted 
for lesser symptomatology such as to produce severe 
impairment of social and industrial adaptability.  38 C.F.R. 
§ 4.132, Diagnostic Code 9203 (effective prior to Nov. 7, 
1996). 

According to 38 C.F.R. § 4.130 (1996), two of the most 
important determinants of disability are time lost from 
gainful work and decrease in work efficiency.  The rating 
agency must consider the whole history before rating the 
disease.  

According to service medical records, the veteran was 
discharged from the Army in June 1969 because of totally 
debilitating schizophrenia.  The veteran has reported that he 
has not worked since that time.  Social Security 
Administration (SSA) records reflect that disability from 
working began in May 1969 due to paranoid schizophrenia with 
psychotic functional disturbance.  

A fee-basis VA/private treatment report dated "January-
February 1994" reflects that the veteran was erratic, 
unstable, and had marked resistance to treatment.  He had 
been unable to complete vocational rehabilitation training.  
Impaired memory, visual hallucination, and ideas of reference 
were noted.   VA treatment and medication continued on a fee-
basis with a goal of preventing hospitalization.

According to a September 1996 VA mental disorders examination 
report, no delusion or hallucination was seen.  The veteran's 
judgment was "preserved" and he exhibited no abnormal 
behavior.  The diagnosis was schizophrenia, paranoid-type.  A 
Global Assessment of Functioning (hereinafter GAF) score of 
75 to 80 was assigned [according to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (hereinafter referred to as DSM-IV), a score of 71 
to 80 is indicative of transient, if any, symptoms that are 
expectable reactions to psychosocial stressors resulting in 
no more than slight impairment in social, occupational, or 
school functioning, i.e., temporarily falling behind in 
schoolwork.  See 38 C.F.R. § 4.125 (2005)].  

A January 1997 VA social and industrial survey report 
reflects that fee-basis treatment continued.  The veteran was 
deemed competent to handle funds, but his common-law spouse 
did take care of all his money and spending.  Although he had 
good relations with his family, he had no contact with 
neighbors.  His common-law spouse was interviewed and related 
that she selected his clothes, gave him his medication, 
accompanied him to medical appointments, and transported him 
daily to and from his mother's house.  

In October 1997, Dr. Del Valle, the veteran's fee-basis 
psychiatrist, reported that schizophrenia had worsened and 
had disabled the veteran totally and permanently.  The 
diagnosis was chronic undifferentiated schizophrenia.  

According to a December 1998 VA mental disorders examination 
report, the veteran could not be evaluated due to his refusal 
to cooperate with the examiner.  Medication with Mellaril(r) 
(thiordizan) and Valium(r) continued.  

In December 2002, Dr. Del Valle reported that the veteran was 
evaluated on April 23, 2002, at which time he was suspicious, 
evasive, and circumstantial.  His marital relations were poor 
and his insight and judgment had not improved.  The 
psychiatrist again noted that the veteran was unable to 
obtain or retain employment and that psychiatric treatment 
was necessary indefinitely.  The psychiatrist assigned a GAF 
score of 55 [according to DSM-IV, a GAF score of 51 to 60 is 
indicative of moderate symptoms (flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(few friends, conflicts with peers or co-workers).  38 C.F.R. 
§ 4.125 (2005)].

Considering the above, the Board finds that during the appeal 
period prior to December 2, 2002, active psychotic 
manifestations were of such extent, severity, depth, 
persistence, or bizarreness as to produce total social and 
industrial inadaptability.  This is substantiated by VA 
medical evidence and SSA records, both of which note 
unemployability throughout the period.  While a GAF score of 
75 to 80 connotes very little impairment, this cannot be 
accepted, as it does not agree with the bulk of the medical 
evidence that clearly indicates that the veteran is totally 
unemployable due to schizophrenia.  Thus, the criteria for a 
100 percent schedular rating under the prior provisions of 
Diagnostic Code 9203 are more nearly approximated.  

Because the maximum benefit available is hereby granted under 
the prior rating provisions for schizophrenia, the provisions 
for granting TDIU and the revised schedular rating criteria 
for schizophrenia need not be addressed.  However, one 
additional consideration should be addressed.  This is the 
provision for awarding effective dates for increased rating 
claims.  

Unless specifically provided otherwise in this chapter, the 
effective date of an award based on [...] a claim for an 
increase, of compensation [...], shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor.  38 U.S.C.A. § 5110 (a) 
(West 2002).  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date.  38 U.S.C.A. 
§ 5110 (b) (2).  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after a final disallowance, or a claim for an 
increase will be the date of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400.

Increases  (2) Disability compensation.  Earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date; otherwise, the date of receipt of the 
claim [emphasis added] 38 C.F.R. § 3.400(o) (2).  

The veteran requested an increased rating in April 1996 when 
he requested TDIU.  That claim was received at the RO on 
April 30, 1996.  There had been a prior final decision in 
April 1993 that denied an increased rating for schizophrenia.  
He has not alleged clear and unmistakable error (CUE) in the 
April 1993 rating decision.  Therefore, the only evidence 
that can be considered in connection with the current claim 
is the evidence received since April 1993.  

The question is whether an increase in schizophrenia was 
factually ascertainable from VA treatment reports dated 
within the one year period prior to April 30, 1996. 

There is no evidence of record dated between April 30, 1995, 
and April 30, 1996.  Thus, there is no basis to assign an 
effective date prior to April 30, 1996, for the grant of a 
100 percent schedular rating for schizophrenia.  

After considering all the evidence of record, the Board finds 
that it favors the claim.  A 100 percent schedular rating for 
schizophrenia, whether classified as undifferentiated or 
paranoid schizophrenia, must be granted for the portion of 
the appeal period prior to December 2, 2002.  The provisions 
of 38 C.F.R. § 3.321(b) need not be discussed as a total 
rating has been assigned.  

In light of the favorable decision in this case granting a 
100 percent disability rating for schizophrenia prior to 
December 2, 2002, the Board finds that the veteran is not 
eligible for TDIU and any claim for that benefit is moot.  
Green v. West, 11 Vet. App. 472 (1998) (citing Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994) (a claim for TDIU 
presupposes that the rating for the condition is less than 
100 percent) and Holland v. Brown, 6 Vet. App. 443 (1994) (a 
100 percent schedular rating means that a veteran is totally 
disabled)).  Further, in VA O.G.C. Prec. Op. No. 6-99, VA 
General Counsel held that a claim for TDIU may not be 
considered when a schedular 100-percent rating is already in 
effect.


ORDER

A 100 percent schedular rating for schizophrenia is granted 
for the portion of the appeal period prior to December 2, 
2002, subject to the laws and regulations governing the 
payment of monetary benefits.


Entitlement to a TDIU is dismissed as moot.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


